The State of TexasAppellee




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    September 18, 2013

                         No. 04-12-00735-CR and 04-12-00736-CR

                                    Albert NICHOLAS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                             Trial Court No. B93-6 and B93-7
                         Honorable Rex Emerson, Judge Presiding


                                      ORDER
      The State’s motion for extension of time to file the brief is deemed MOOT.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court